UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-53130 U-SWIRL, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 43-2092180 (IRS Employer Identification No.) 1175 American Pacific, Suite C, Henderson, Nevada 89074 (Address of principal executive offices)(Zip Code) (702) 586-8700 (Registrant’s telephone number, including area code) Healthy Fast Food, Inc. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[x]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[]Yes[]No (not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[]Yes[x] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 4,813,836 shares of Common Stock, $0.001 par value, as of August 10, 2011. U-SWIRL, INC. (FORMERLY HEALTHY FAST FOOD, INC.) CONSOLIDATED BALANCE SHEETS Unaudited June 30, 2011 December 31, 2010 ASSETS Current assets Cash $ $ Accounts receivable, net Due from U-Create Enterprises Inventory Prepaid expenses Total current assets Leasehold improvements, property and equipment, net Other assets Deposits Other asset Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable and accrued liabilities from discontinued operations Current portion of long-term debt Total current liabilities Deferred rent Deferred revenue Long-term capital lease Total liabilities Commitments and contingencies Stockholders' equity Preferred stock; $0.001 par value; 25,000,000 shares authorized, no shares issued and outstanding - - Common stock; $0.001 par value; 100,000,000 shares authorized, 4,802,836 and 4,736,836 shares issued and outstanding at 06/30/11 and 12/31/10, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 2 U-SWIRL, INC. (FORMERLY HEALTHY FAST FOOD, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Unaudited For the three months ended For the six months ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Revenues Cafe sales, net of discounts $ Franchise royalties and fees Total revenues Cafe operating costs Food, beverage and packaging costs Labor and related expenses Occupancy and related expenses Marketing and advertising General and administrative Officer compensation Investor relations fees - - Pre-opening costs - - Depreciation and amortization Total costs and expenses Loss from operations ) Interest expense ) Interest income - - - 34 Loss from continuing operations before income taxes ) Provision for income taxes - Loss from continuing operations ) Discontinued operations: Expenses from operations of discontinued Fresh and Fast restaurant component - ) - ) Income tax benefit - Income from discontinued operations - ) - ) Net loss $ ) $ ) $ ) $ ) Earnings per share - basic Loss from continuing operations $ ) $ ) $ ) $ ) Income from discontinued operations - ) - ) Net loss per common share - basic and fully diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these financial statements. 3 U-SWIRL, INC. (FORMERLY HEALTHY FAST FOOD, INC.) CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited For the six months ended June 30, 2011 June 30, 2010 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net (loss) to net cash (used) by operating activities: Depreciation and amortization Share-based compensation Stock-based compensation - Changes in operating assets and liabilities: Accounts receivable ) Inventory ) ) Prepaid expenses ) Current assets from discontinued operations - Other assets from discontinued operations - Accounts payable and accrued liabilities ) Accounts payable and accrued liabilities from discontinued operations - ) Deferred rent ) ) Deferred revenue Long-term liabilities from discontinued operations - ) Net cash (used) by operating activities ) ) Cash flows from investing activities: Due from U-Create Enterprises ) Deposits Purchase of fixed assets ) ) Other asset Net cash provided (used) by investing activities ) Cash flows from financing activities: Deferred offering costs - ) Net proceeds from issuance of common stock - Payments on capital lease obligation ) ) Net cash (used) by financing activities ) ) Net change in cash ) ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Taxes paid $
